DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following in the last 4 lines: “wherein at least one of the end plate on the one side in the stacking direction and the end plate on the another side in the stacking direction, includes a coolant passage on end side through which coolant passes, and the coolant passage on the end side communicates with the coolant passage on one side and the coolant passage on the another side”; it is unclear which “coolant passage” is being referred to in the underlined part above, where are the “one side” and “the another side” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bhola et al. (US 2014/0342195 A1) in view of Asai et al. (US 2011/0206948).
With respect to claim 1, Bhola teaches an apparatus (Figure 2) comprising:
a battery (10) stack that includes a plurality of rectangular batteries (10) that each have a substantially rectangular-parallelepiped shape (as illustrated), and are stacked in a row in a thickness direction (as illustrated),
a first restraint member (16) (similar to instant restraint member (23)) on one side in a perpendicular direction that is perpendicular to a stacking direction of the battery (10) stack, the first restraint member (16) on the one side in the perpendicular direction: including a first coolant passage (15) on one side through which coolant flows (para. [0027]); and restraining at the one side in the perpendicular direction (as illustrated),
a second restraint member on the another side (Figure 1, 16’) in the perpendicular direction of the battery (10) stack, that includes a second coolant passage on the another side through which coolant flows and restrains at the another side in the perpendicular direction (para. [0030]),
a first end plate (14) on one side in the stacking direction of the battery (10) stack, that is in contact with an end surface on the one side in the stacking direction of 
a second end plate (the opposite plate 14) on the another side in the stacking direction of the battery (10) stack, that is in contact with an end surface on the another side in the stacking direction of the battery (10) stack, and the end plate (14) restraining at the another side in the stacking direction,
wherein at least one of the first end plate (Figure 1, 14) and the second end plate (14), includes a coolant passage (Figure 2, 17 & 17’ & 20 & 20’) on end side through which coolant passes (as illustrated), and the coolant passage (17 & 17’ & 20 & 20’) on the end side (14) communicates with the coolant passage (15) on one side (16) and the first coolant passage (15’) and the second coolant passage (16’) (para. [0030]-[0031]).
Bhola fails to teach wherein each of the first end plate and the second end plate extend beyond the first restraint member and the second restraint member in the perpendicular direction.  Asai teaches a battery stack (Figure 7, 10) that includes a plurality of rectangular battery stacks (Figure 4, 50) comprising a plurality of batteries, each battery has a substantially rectangular-parallelepiped shape (as illustrated), and the batteries are stacked in a row in a thickness direction (as illustrated), a first and a second restraint member/(binding bars (Figure  23, 55)) on one side in a perpendicular direction that is perpendicular to a stacking direction of the individual batteries, and a first and a second end plate (73 & 73B) wherein each of the first end plate (73) and the second end plate (73B) extend beyond the first restraint member and the second restraint member (55) in the perpendicular direction (as illustrated) in order to provide additional surface area to accommodate design and installation needs.
.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Muck et al. (US 2017/0194680 A1) in view of Asai et al. (US 2011/0206948).
With respect to claim 2, Muck teaches a battery pack (Figure 10) comprising:
a plurality of battery (14) stacks (16) that are arranged in a plurality of rows (as illustrated), and each include a plurality of rectangular batteries (14) that each have a substantially rectangular-parallelepiped shape, and are stacked in a row in a thickness direction (as illustrated in Figure 3),
a shared restraint member (Figure 10, 72) that is between each of one and another battery (14) stacks (16) of two adjacent battery (14) stacks (16) of the battery (14) stacks (16) that are adjacent to each other in a perpendicular direction that is perpendicular to a stacking direction (as illustrated), the shared restraint member (72) restraining: a side surface on a side of the another battery stack (16), in the one battery stack (16); and a side surface on a side of the one battery stack (16), in the another battery stack (16), the shared restraint member (72) including a shared coolant passage through which coolant/(heating medium) flows (para. [0067]), the coolant cooling/heating both the one battery stack (16) and the another battery stack (16) simultaneously (para. [0067]) – it would be obvious that the presence of member (72) 
external restraint members (Figure 10, 44”) that restrain external sides in the perpendicular direction of the battery (14) stacks (16) (as illustrated), the external sides being located at both ends in the perpendicular direction in the plurality of battery (14) stacks (16), the external restraint members (44”) each including an external coolant passage through which coolant flows (para. [0062]-[0063], [0067]),
an end plate (42”) on one side in the stacking direction that is integral and restrains/(by interaction with tension element (22”)) the one side in the stacking direction of the plurality of battery (14) stacks (16) (para. [0050], [0067]), and
an end plate (20f) on another side in the stacking direction that is integral and restrains/(by interaction with tension element (22”)) the another side in the stacking direction of the plurality of battery (14) stacks (16) (para. [0050], [0067]),
wherein at least one of the end plate (42”) on the one side in the stacking direction and the end plate (20f) on the another side in the stacking direction, includes a coolant passage on end side through which coolant passes, and the coolant passage on the end side communicates with the shared coolant passage (within member (72) and the external coolant passage of each of the external restraint members (44’ and 44’) (para. [0062] and [0067]) – para. [0067] explicitly disclose providing a flow of a heating medium through the shared restraint member (72); therefore, it would be obvious to provide fluid communication between the shared restraint member (72) heat 
Muck fails to teach wherein each of the first end plate and the second end plate extend beyond the first restraint member and the second restraint member in the perpendicular direction.  Asai teaches a battery stack (Figure 7, 10) that includes a plurality of rectangular battery stacks (Figure 4, 50) comprising a plurality of batteries, each battery has a substantially rectangular-parallelepiped shape (as illustrated), and the batteries are stacked in a row in a thickness direction (as illustrated), a first and a second restraint member/(binding bars (Figure  23, 55)) on one side in a perpendicular direction that is perpendicular to a stacking direction of the individual batteries, and a first and a second end plate (73 & 73B) wherein each of the first end plate (73) and the second end plate (73B) extend beyond the first restraint member and the second restraint member (55) in the perpendicular direction (as illustrated) in order to provide additional surface area to accommodate design and installation needs.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to extend each of the first end plate and the second end plate  extend beyond the first restraint member and the second restraint member in the perpendicular direction in the apparatus of Bhola, as taught by Asai, in order to provide additional surface area to accommodate design and installation needs.
Regarding limitations recited in claim 2 which are directed to a manner of operating disclosed device, neither the manner of operating (i.e. cooling) a disclosed device nor material or article worked upon (i.e. coolant) further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 5, Muck teaches an integrated battery pack (Figures 1-11) comprising one and another of two of the battery packs (16) according to claim 2 (as set forth above) (as illustrated), wherein the end plate (Figure 10, 42”) on one side of the one of the two of the battery packs (16) is joined to the end plate (20f) on one side of the another of the two of the battery packs (16) (via the components of restraint member/tension element (22”): (44”) opposite of (44”) and element (42”)) (as illustrated).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Muck et al. (US 2017/0194680 A1) in view of Asai et al. (US 2011/0206948), as applied to claim 2 above, and further in view of Bhola et al. (US 2014/0342195 A1).
With respect to claim 3, Muck discloses all claim limitations as set forth above but fails to teach wherein only the end plate on one side includes the coolant passage on end side, the coolant passage on end side includes a coolant supplying passage that includes a coolant supplying opening at an end surface on one side in the perpendicular direction in the end plate on one side, and extends from the coolant supplying opening to another side in the perpendicular direction, and a coolant discharging passage that includes a coolant discharging opening at the end surface on the one side in the perpendicular direction in the end plate on one side, extends from the coolant discharging opening to the another side in the perpendicular direction, and is

the shared coolant passage and the external coolant passage each have a U-shape which has an end on one side and an end on another side, and the end on the one side of each of the shared coolant passage and the external coolant passage communicates with the coolant supplying passage, and the end on the another side of each of the shared coolant passage and the external coolant passage communicates with the
coolant discharging passage.
Bhola teaches an apparatus (Figure 2) comprising:
a battery (10) stack that includes a plurality of rectangular batteries (10) that each have a substantially rectangular-parallelepiped shape (as illustrated), and are stacked in a row in a thickness direction (as illustrated),
a restraint member (16) (similar to instant restraint member (23)) on one side in a perpendicular direction that is perpendicular to a stacking direction of the battery (10) stack, the restraint member (16) on the one side in the perpendicular direction: including a coolant passage (15) on one side through which coolant flows (para. [0027]); and restraining at the one side in the perpendicular direction (as illustrated),
a restraint member on the another side (Figure 1, 16’) in the perpendicular direction of the battery (10) stack, that includes a coolant passage on the another side through which coolant flows and restrains at the another side in the perpendicular direction (para. [0030]),
an end plate (14) on one side in the stacking direction of the battery (10) stack, that is in contact with an end surface on the one side in the stacking direction of the 
Bhola further teaches wherein only the end plate (Figures 1-2, 14 – note that both end plates are labeled (14) in Figure 1) on one side includes the coolant passage (17) on end side, the coolant passage (17) on end side includes a coolant supplying passage (17c) that includes a coolant supplying opening (17c) at an end surface on one side in the perpendicular direction in the end plate (14) on one side, and extends from the coolant supplying opening (17c) to another side (170) in the perpendicular direction, and a coolant discharging passage (20) that includes a coolant discharging opening (20c) at the end surface on the one side in the perpendicular direction in the end plate (14) on one side (as illustrated), extends from the coolant discharging opening (20c) to the another side (160) in the perpendicular direction (as illustrated), and is
apart from the coolant supplying passage (17c) (as illustrated), the shared coolant passage (Figure 1, (15’) in plate (16’)) and the external coolant passage ((15) in plate (16)) each have a U-shape (as illustrated in Figure 2) which has an end on one side and an end on another side (i.e. as illustrated in Figure 1, each of passages (15 and 15’) have ends connected to respective ends of end plate (14)), and the end on the one side of each of the shared coolant passage (15’) and the external coolant passage (15) communicates with the coolant supplying passage (17c), and the end on the another side of each of the shared coolant passage (15’) and the external coolant passage (15) communicates with the coolant discharging passage (20c) (as illustrated) in order to provide a battery stack cooling apparatus which provides a more uniform 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide cooling passages and an end plate as claimed in instant claim 3 in the battery stack of Muck, as taught by Bhola, in order to provide a battery stack cooling apparatus which provides a more uniform temperature distribution along the length of the stack.
With respect to claim 6, Muck teaches an integrated battery pack (Figures 1-11) comprising one and another of two of the battery packs (16) (as set forth above) (as illustrated), wherein the end plate (Figure 10, 42”) on one side of the one of the two of the battery packs (16) is joined to the end plate (20f) on one side of the another of the two of the battery packs (16) (via the components of restraint member/tension element (22”): (44”) opposite of (44”) and element (42”)) (as illustrated).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Muck et al. (US 2017/0194680 A1) in view of Asai et al. (US 2011/0206948) in view of Bhola et al. (US 2014/0342195 A1), as applied to claim 3 above, and further in view of JP 2012-248520 A (hereinafter JP’520) (partial translation attached).
With respect to claim 4, Muck as modified discloses all claim limitations as set forth above but fails to teach wherein the cross-sectional areas of the shared coolant passage and the external coolant passages of the external restraint members, becomes larger as the shared coolant passage and the external coolant passages go away from one side of the perpendicular direction along the perpendicular direction.  JP’520 Figure 5, 44) of the external restraint members/(cooling plate (42)), becomes larger as the external coolant passages (44) go away from one side of the perpendicular direction (i.e. away from the end plate (14)) along the perpendicular direction (para. [0025]) (Figure 5) in order to reduce the flow rate of the coolant/refrigerant passing through the cooling plate (42) in and near the end plate (14), thereby reducing the heat dissipation of the battery cell (10) at the end, and to suppress an extreme decrease in the temperature of the battery cell (10) at the end of the cell stack (12) (para. [0025]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the cross-sectional areas of the shared coolant passage and the external coolant passages of the external restraint members, become larger as the shared coolant passage and the external coolant passages go away from one side of the perpendicular direction along the perpendicular direction (near the end plates) in modified Muck, as taught by JP’520, in order to reduce the flow rate of the coolant/refrigerant passing through the cooling plate in and near the end plate, thereby reducing the heat dissipation of the battery cell at the end, and in order to suppress an extreme decrease in the temperature of the battery cell at the end of the cell stack.
With respect to claim 7, Muck teaches an integrated battery pack (Figures 1-11) comprising one and another of two of the battery packs (16) according to claim 2 (as set forth above) (as illustrated), wherein the end plate (Figure 10, 42”) on one side of the .

Response to Arguments
The rejection set forth under 35 USC 112 above, section a., is maintained.  Applicant is encouraged to consider clarifying the structural language describing the cooling channel associated with the end plate such that it extends across the length thereof versus the thickness.
The rejection set forth under 35 USC 112 above, section b., has been withdrawn due to Applicant’s amendments made to claim 4.  
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KAITY V CHANDLER/							3/8/2022Primary Examiner, Art Unit 1725